Case 5:20-cv-01188-FMO-SP Document 33 Filed 10/05/20 Page 1 of 20 Page ID #:264




   1
   2
   3
   4
   5
   6
   7
   8                       UNITED STATES DISTRICT COURT
   9         CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION
  10
  11 SARAH CRUZ REAZA, Individually                  Case No. 5:20-cv-01188-FMO (SPx)
     and as Successor-in-Interest of Decedent
  12 Fernando Cruz, FERNANDO BAEZA,
  13 individually and as Successor-in-Interest       PROTECTIVE ORDER RE
     of Decedent Fernando Cruz,                      CONFIDENTIAL DOCUMENTS
  14 FERNANDO CRUZ, JR., individually
     and as Successor-in-Interest of Decedent
  15 Fernando Cruz, FRANK FIDEL CRUZ,                Complaint Filed: 06/11/20
     individually and as Successor-in-Interest       Trial Date:   N/A
  16 of Decedent Fernando Cruz, CELESTE
     MARIE CRUZ, individually and as                 [NOTE CHANGES MADE BY THE
  17 Successor-in-Interest of Decedent               COURT TO PARAGRAPHS 1, 3, 7.5]
  18 Fernando Cruz, RAELENE MARIE
     CRUZ, individually and as Successor-in-
  19 Interest of Decedent Fernando Cruz, J.A.,
     by and through his guardian, JOANNE
  20 ALBIDREZ, I.C., by and through his
     guardian, JOANNE ALBIDREZ,
  21 L.M.C., by and through her guardian,
     JOANNE ALBIDREZ,
  22
                   Plaintiffs,
  23
            v.
  24
     COUNTY OF RIVERSIDE,
  25 RIVERSIDE COUNTY SHERIFF'S
     DEPARTMENT and DOES 1 through
  26 20. Inclusive,
  27               Defendants.
  28

                                                 1
                                 [PROPOSED] PROTECTIVE ORDER
Case 5:20-cv-01188-FMO-SP Document 33 Filed 10/05/20 Page 2 of 20 Page ID #:265




   1         PURSUANT TO THE STIPULATION OF THE PARTIES (“Stipulation for
   2 Entry of Protective Order re Confidential Documents”), and pursuant to the Court’s
   3 inherent and statutory authority, including but not limited to the Court’s authority
   4 under the applicable Federal Rules of Civil Procedure and the United States District
   5 Court, Central District of California Local Rules; after due consideration of all of the
   6 relevant pleadings, papers, and records in this action; and upon such other evidence
   7 or argument as was presented to the Court; Good Cause appearing therefor, and in
   8 furtherance of the interests of justice,
   9         IT IS HEREBY ORDERED that:
  10 1.      PURPOSES AND LIMITATIONS.
  11         Disclosure and discovery activity in this action are likely to involve production
  12 of confidential, proprietary, or private information for which special protection from
  13 public disclosure and from use for any purpose other than prosecuting or defending
  14 this litigation would be warranted. Accordingly, the parties hereby stipulate to and
  15 petition the court to enter the following Stipulation and an associated Order.
  16         The parties acknowledge that this Stipulation and associated Order does not
  17 confer blanket protections on all disclosures or responses to discovery and that the
  18 protection it affords extends only to the specified information or items that are entitled
  19 to treatment as confidential.
  20         The parties further acknowledge, as set forth below, that this Stipulation and
  21 Order creates no entitlement to file confidential information under seal; Central
  22 District Local Rules 79-5.1 and 79-5.2 set(s) forth the procedures that must be
  23 followed and reflects the standards that will be applied when a party seeks permission
  24 from the court to file material under seal.
  25         Nothing in this Stipulation or associated Order shall be construed so as to
  26 require or mandate that any Party disclose or produce privileged information or
  27 records that could be designated as Confidential Documents/Protected Material
  28 hereunder.

                                                   2
                                   [PROPOSED] PROTECTIVE ORDER
Case 5:20-cv-01188-FMO-SP Document 33 Filed 10/05/20 Page 3 of 20 Page ID #:266




   1        STIPULATION FOR PROTECTIVE ORDER RE CONFIDENTIAL
                                RECORDS
   2
   3 2.      DEFINITIONS.
   4         2.1.   Party: any party to this action, including all of its officers, directors,
   5 employees, agents, consultants, retained experts, house counsel and outside counsel
   6 (and/or the support staff thereof).
   7         2.2.   Disclosure or Discovery Material: all items or information, regardless
   8 of the medium or manner generated, stored or maintained (including, among other
   9 things, testimony, transcripts, or tangible things) that are produced – or generated in
  10 disclosures or responses to discovery – by any Party in this matter.
  11         2.3.   “Confidential” Information or Items: information (regardless of the
  12 medium or how generated, stored, or maintained) or tangible things that qualify for
  13 protection under standards developed under Federal Rule of Civil Procedure 26(c)
  14 and/or applicable federal privileges. This material includes, but is not limited to,
  15 medical records, psychotherapeutic records, and autopsy photographs; as well as
  16 peace officer personnel records as defined by California Penal Code sections 832.8,
  17 832.5, 832.7 and the associated case law; and other similar confidential records
  18 designated as such.
  19         2.4.   Receiving Party: a Party that receives Disclosure or Discovery Material
  20 from a Producing Party, including a Party that has noticed or subpoenaed and is taking
  21 a deposition or comparable testimony.
  22         2.5.   Producing Party: a Party or non-party that produces Disclosure or
  23 Discovery Material in this action, including a Party that is defending a deposition
  24 noticed or subpoenaed by another Party; additionally, for the limited purpose of
  25 designating testimony subject to this Stipulation and Order pursuant to section 6.2(b)
  26 (infra), a “Producing Party” shall also be construed to include a Party that is attending
  27 and/or participating in a non-party deposition noticed/subpoenaed by another Party.
  28         2.6.   Designating Party: a Party or non-party public entity employer of a Party

                                                 3
                                  [PROPOSED] PROTECTIVE ORDER
Case 5:20-cv-01188-FMO-SP Document 33 Filed 10/05/20 Page 4 of 20 Page ID #:267




   1 that designates information or items that it produces in disclosures or in responses to
   2 discovery as “CONFIDENTIAL.”
   3         2.7.   Protected Material:     any Disclosure or Discovery Material that is
   4 designated as “CONFIDENTIAL” under the provisions of this Stipulation and
   5 Protective Order. (The term “Confidential Document” shall be synonymous with the
   6 term “Protected Material” for the purposes of this Stipulation and any associated
   7 Protective Order.)
   8         2.8.   Outside Counsel: attorneys who are not employees of a Party but who
   9 are retained to represent or advise a Party in this action (as well as their support staffs).
  10         2.9.   House Counsel: attorneys who are employees of a Party (as well as their
  11 support staffs).
  12         2.10. Counsel (without qualifier): Outside Counsel and House Counsel (as
  13 well as their support staffs).
  14         2.11. Expert: a person with specialized knowledge or experience in a matter
  15 pertinent to the litigation who has been retained by a Party or its counsel to serve as
  16 an expert witness or as a consultant in this action and who is not a past or a current
  17 employee of a Party and who, at the time of retention, is not anticipated to become an
  18 employee of a Party or a competitor of a Party’s; as well as any person retained,
  19 designated, or disclosed by a Party as an expert pursuant to Federal Rule of Civil
  20 Procedure 26(a)(2) or other applicable discovery Rules or statutes.
  21         2.12. Professional Vendors: persons or entities that provide litigation support
  22 services (e.g., photocopying; videotaping; translating; preparing exhibits or
  23 demonstrations; and/or organizing, storing, retrieving data in any form or medium;
  24 etc.); and their employees and subcontractors.
  25 3.      SCOPE OF PROTECTION.
  26         The protections conferred by this Stipulation and its associated Order cover not
  27 only Protected Material/Confidential Documents (as defined above), but also (1) any
  28 information copied or extracted from Protected Material; (2) all copies, excerpts,

                                                   4
                                   [PROPOSED] PROTECTIVE ORDER
Case 5:20-cv-01188-FMO-SP Document 33 Filed 10/05/20 Page 5 of 20 Page ID #:268




   1 summaries, or compilations of Protected Material; and (3) any testimony,
   2 conversations, or presentations by Parties or their Counsel that might reveal Protected
   3 Material. However, the protections conferred by this Stipulation and its associated
   4 Order do not cover the following information: (a) any information that is in the public
   5 domain at the time of disclosure to a Receiving Party or becomes part of the public
   6 domain after its disclosure to a Receiving Party as a result of publication not involving
   7 a violation of this Order, including becoming part of the public record through trial or
   8 otherwise; and (b) any information known to the Receiving Party prior to the
   9 disclosure or obtained by the Receiving Party after the disclosure from a source who
  10 obtained the information lawfully and under no obligation of confidentiality to the
  11 Designating Party.
  12         Any use of Protected Material at trial shall not be governed by this Order, but
  13 may be governed by a separate agreement or order. Any use of Protected Material at
  14 trial shall be governed by the Orders of the trial judge: this Stipulation and its
  15 associated Protective Order do(es) not govern the use of Protected Material at trial.
  16 4.      DURATION OF PROTECTION.
  17         Even after final disposition of this litigation, the confidentiality obligations
  18 imposed by this Order shall remain in effect until a Designating Party agrees
  19 otherwise in writing or a court order otherwise directs.
  20         Final disposition shall be deemed to be the later of (1) dismissal of all claims
  21 and defenses in this action, with or without prejudice; and (2) final judgment herein
  22 after the completion and exhaustion of all appeals, rehearings, remands, trials, or
  23 reviews of this action, including the time limits for filing any motions or applications
  24 for extension of time pursuant to applicable law.
  25 5.      DESIGNATION         OF     PROTECTED         MATERIAL/CONFIDENTIAL
             DOCUMENTS.
  26
  27         5.1.   Exercise of Restraint and Care in Designating Material for Protection.
  28         Each Party or non-party that designates information or items for protection

                                                 5
                                  [PROPOSED] PROTECTIVE ORDER
Case 5:20-cv-01188-FMO-SP Document 33 Filed 10/05/20 Page 6 of 20 Page ID #:269




   1 under this Stipulation and its associated Order must take care to limit any such
   2 designation to specific material that qualifies under the appropriate standards. A
   3 Designating Party must take care to designate for protection only those parts of
   4 material, documents, items, or oral or written communications that qualify – so that
   5 other portions of the material, documents, items or communications for which
   6 protection is not warranted are not swept unjustifiably within the ambit of this Order.
   7         Mass, indiscriminate, or routine designations are prohibited. Designations that
   8 are shown to be clearly unjustified, or that have been made for an improper purpose
   9 (e.g., to unnecessarily encumber or retard the case development process, or to impose
  10 unnecessary expenses and burdens on other parties), expose the Designating Party to
  11 sanctions.
  12         If it comes to a Party’s or a non-party’s attention that information or items that
  13 it designated for protection do not qualify for protection at all, or do not qualify for
  14 the level of protection initially asserted, that Party or non-party must promptly notify
  15 all other parties that it is withdrawing the mistaken designation.
  16         5.2.   Manner and Timing of Designations. Except as otherwise provided in
  17 this Order, or as otherwise stipulated or ordered, material that qualifies for protection
  18 under this Order must be clearly so designated before the material is disclosed or
  19 produced.
  20         Designation in conformity with this Order requires:
  21         (a)    for information in documentary form (apart from transcripts of
  22 depositions or other pretrial or trial proceedings, and regardless of whether produced
  23 in hardcopy or electronic form), that the Producing Party affix the legend
  24 “CONFIDENTIAL” to each page that contains Protected Material. If only a portion
  25 or portions of the material on a page qualifies for protection, the Producing Party also
  26 must clearly identify the protected portion(s) (e.g., by making appropriate markings
  27 in the margins) and must specify, for each portion that it is “CONFIDENTIAL.” The
  28 placement of such “CONFIDENTIAL” stamp on such page(s) shall not obstruct the

                                                 6
                                  [PROPOSED] PROTECTIVE ORDER
Case 5:20-cv-01188-FMO-SP Document 33 Filed 10/05/20 Page 7 of 20 Page ID #:270




   1 substance of the page’s (or pages’) text or content.
   2         A Party or Non-Party that makes original documents or materials available for
   3 inspection need not designate them for protection until after the inspecting Party has
   4 indicated which material it would like copied and produced. During the inspection
   5 and before the designation, all of the material made available for inspection shall be
   6 deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents
   7 it wants copied and produced, the Producing Party must determine which documents,
   8 or portions thereof, qualify for protection under this Order. Then, before producing
   9 the specified documents, the Producing Party must affix the “CONFIDENTIAL”
  10 legend to each page that contains Protected Material. If only a portion or portions of
  11 the material on a page qualifies for protection, the Producing Party also must clearly
  12 identify the protected portion(s) (e.g., by making appropriate markings in the
  13 margins).
  14         (b)   for testimony given in deposition or in other pretrial or trial proceedings,
  15 that the Party or non-party offering or sponsoring the testimony identify on the record,
  16 before the close of the deposition, hearing, or other proceeding, all protected
  17 testimony, and further specify any portions of the testimony that qualify as
  18 “CONFIDENTIAL.” When it is impractical to identify separately each portion of
  19 testimony that is entitled to protection, and when it appears that substantial portions
  20 of the testimony may qualify for protection, the Producing Party may invoke on the
  21 record (before the deposition or proceeding is concluded) a right to have up to twenty
  22 (20) days to identify the specific portions of the testimony as “CONFIDENTIAL.”
  23 Only those portions of the testimony that are appropriately designated as
  24 “CONFIDENTIAL” for protection within the 20 days shall be covered by the
  25 provisions of this Stipulation and its associated Protective Order.
  26         The court reporter must affix to each such transcript page containing Protected
  27 Material the legend “CONFIDENTIAL,” as instructed by the Producing Party.
  28         (c)   for information produced in some form other than documentary, and for

                                                 7
                                  [PROPOSED] PROTECTIVE ORDER
Case 5:20-cv-01188-FMO-SP Document 33 Filed 10/05/20 Page 8 of 20 Page ID #:271




   1 any other tangible items (including but not limited to information produced on disc or
   2 electronic data storage device), that the Producing Party affix in a prominent place on
   3 the exterior of the container or containers in which the information or item is stored
   4 the legend “CONFIDENTIAL.” If only portions of the information or item warrant
   5 protection, the Producing Party, to the extent practicable, shall identify the protected
   6 portions, specifying the material as “CONFIDENTIAL.”
   7         5.3.   Inadvertent Failures to Designate.         If timely corrected (preferably,
   8 though not necessarily, within 30 days of production or disclosure of such material),
   9 an    inadvertent   failure   to   designate       qualified   information   or   items   as
  10 “CONFIDENTIAL” does not, standing alone, waive the Designating Party’s right to
  11 secure protection under this Stipulation and its associated Order for such material.
  12         If material is appropriately designated as “CONFIDENTIAL” after the material
  13 was initially produced, the Receiving Party, on timely notification of the designation,
  14 must make reasonable efforts to assure that the material is treated in accordance with
  15 this Stipulation and its associated Order.
  16         5.4.   Alteration of Confidentiality Stamp Prohibited. A Receiving Party shall
  17 not alter, edit, or modify any Protected Material so as to conceal, obscure, or remove
  18 a “CONFIDENTIAL” stamp or legend thereon; nor shall a Receiving Party take any
  19 other action so as to make it appear that Protected Material is not subject to the terms
  20 and provisions of this Stipulation and its associated Order. However, nothing in this
  21 section shall be construed so as to prevent a Receiving Party from challenging a
  22 confidentiality designation subject to the provisions of section 6, infra.
  23 6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS.
  24         6.1.   Timing of Challenges.      Any Party or Non-Party may challenge a
  25 designation of confidentiality at any time that is consistent with the Court's
  26 Scheduling Order. Unless a prompt challenge to a Designating Party’s confidentiality
  27 designation is necessary to avoid foreseeable substantial unfairness, unnecessary
  28 economic burdens, or a later significant disruption or delay of the litigation, a Party

                                                    8
                                   [PROPOSED] PROTECTIVE ORDER
Case 5:20-cv-01188-FMO-SP Document 33 Filed 10/05/20 Page 9 of 20 Page ID #:272




   1 does not waive its right to challenge a confidentiality designation by electing not to
   2 mount a challenge promptly after the original designation is disclosed.
   3         6.2.   Meet and Confer. Prior to challenging a confidentiality designation, a
   4 Challenging Party shall initiate a dispute resolution process by providing written
   5 notice of each specific designation it is challenging, and describing the basis (and
   6 supporting authority or argument) for each challenge. To avoid ambiguity as to
   7 whether a challenge has been made, the written notice must recite that the challenge
   8 to confidentiality is being made in accordance with this specific paragraph of the
   9 associated Protective Order. The parties shall attempt to resolve each challenge in
  10 good faith and must begin the process by conferring directly (in voice to voice
  11 dialogue, either in person, telephonically, or by other comparable means, but not by
  12 correspondence) within 14 days of the date of service of notice.
  13         In conferring, the Challenging Party must explain the specific basis for its belief
  14 that the confidentiality designation was not proper and must give the Designating
  15 Party an opportunity to review the designated material, to reconsider the
  16 circumstances, and, if no change in designation is offered, to explain the basis for the
  17 chosen designation. A Challenging Party may proceed to the next stage of the
  18 challenge process only if it has engaged in this meet and confer process first or
  19 establishes that the Designating Party is unwilling to participate in the meet and confer
  20 process in a timely manner.
  21         Frivolous challenges, and those challenges made for an improper purpose (e.g.,
  22 to harass or impose unnecessary expenses and burdens on other parties), may expose
  23 the Challenging Party to sanctions.
  24         6.3.   Judicial Intervention. If the Parties cannot resolve a confidentiality
  25 challenge without court intervention, the Challenging Party shall file and serve a
  26 motion to remove confidentiality (under the applicable rules for filing and service of
  27 discovery motions) within 14 days of the parties agreeing that the meet and confer
  28 process will not resolve their dispute, or by the first day of trial of this matter,

                                                  9
                                   [PROPOSED] PROTECTIVE ORDER
Case 5:20-cv-01188-FMO-SP Document 33 Filed 10/05/20 Page 10 of 20 Page ID #:273




    1 whichever date is earlier – unless the parties agree in writing to a longer time.
    2        The parties must strictly comply with Central District Local Rules 37-1 and 37-
    3 2 (including the joint stipulation re discovery dispute requirement) in any motion
    4 associated with this Protective Order.
    5        Each such motion must be accompanied by a competent declaration affirming
    6 that the movant has complied with the meet and confer requirements imposed in the
    7 preceding paragraph.       In addition, the Challenging Party may file a motion
    8 challenging a confidentiality designation at any time if there is good cause for doing
    9 so, including a challenge to the designation of a deposition transcript or any portions
  10 thereof. Any motion brought pursuant to this provision must be accompanied by a
  11 competent declaration affirming that the movant has complied with the meet and
  12 confer requirements imposed by the preceding paragraph.
  13         The burden of persuasion in any such challenge proceeding shall be on the
  14 Designating Party, regardless of whether the Designating Party is the moving party or
  15 whether such Party sought or opposes judicial intervention. Frivolous challenges, and
  16 those made for an improper purpose (e.g., to harass or impose unnecessary expenses
  17 and burdens on other parties) may expose the Challenging Party to sanctions. Unless
  18 the Designating Party has waived the confidentiality designation by failing to oppose
  19 a motion to remove confidentiality as described above, all parties shall continue to
  20 afford the material in question the level of protection to which it is entitled under the
  21 Producing Party’s designation until the court rules on the challenge.
  22         6.4.   Withdrawal of “CONFIDENTIAL” Designation. At its discretion, a
  23 Designating Party may remove Protected Material/Confidential Documents from
  24 some or all of the protections and provisions of this Stipulation and its associated
  25 Order at any time by any of the following methods:
  26         (a)    Express Written Withdrawal. A Designating Party may withdraw a
  27 “CONFIDENTIAL” designation made to any specified Protected Material
  28 /Confidential Documents from some or all of the protections of this Stipulation and

                                                 10
                                   [PROPOSED] PROTECTIVE ORDER
Case 5:20-cv-01188-FMO-SP Document 33 Filed 10/05/20 Page 11 of 20 Page ID #:274




    1 its associated Order by an express withdrawal in a writing signed by such Party (or
    2 such Party’s Counsel, but not including staff of such Counsel) that specifies and
    3 itemizes the Disclosure or Discovery Material previously designated as Protected
    4 Material/Confidential Documents that shall no longer be subject to all or some of the
    5 provisions of this Stipulation and Order. Such express withdrawal shall be effective
    6 when transmitted or served upon the Receiving Party. If a Designating Party is
    7 withdrawing Protected Material from only some of the provisions/ protections of this
    8 Stipulation and Order, such Party must state which specific provisions are no longer
    9 to be enforced as to the specified material for which confidentiality protection
  10 hereunder is withdrawn: otherwise, such withdrawal shall be construed as a
  11 withdrawal of such material from all of the protections/provisions of this Stipulation
  12 and Order;
  13         (b)   Express Withdrawal on the Record. A Designating Party may withdraw
  14 a     “CONFIDENTIAL”         designation    made     to   any    specified   Protected
  15 Material/Confidential Documents from all of the provisions/protections of this
  16 Stipulation and its associated Order by verbally consenting in court proceedings on
  17 the record to such withdrawal – provided that such withdrawal specifies the
  18 Disclosure or Discovery Material previously designated as Protected Material/
  19 Confidential Documents that shall no longer be subject to any of the provisions of this
  20 Stipulation and Order. A Designating Party is not permitted to withdraw Protected
  21 Material from only some of the protections/provisions of this Stipulation and Order
  22 by this method;
  23         (c)   Implicit Withdrawal by Publication or Failure to Oppose Challenge. A
  24 Designating Party shall be construed to have withdrawn a “CONFIDENTIAL”
  25 designation made to any specified Protected Material/Confidential Documents from
  26 all of the provisions/protections of this Stipulation and Order by either (1) making
  27 such Protected Material/Confidential Records part of the public record – including
  28 but not limited to attaching such as exhibits to any filing with the court without

                                                11
                                  [PROPOSED] PROTECTIVE ORDER
Case 5:20-cv-01188-FMO-SP Document 33 Filed 10/05/20 Page 12 of 20 Page ID #:275




    1 moving, prior to such filing, for the court to seal such records; or (2) failing to timely
    2 oppose a Challenging Party’s motion to remove a “CONFIDENTIAL” designation to
    3 specified Protected Material/Confidential Documents. Nothing in this Stipulation and
    4 Order shall be construed so as to require any Party to file Protected
    5 Material/Confidential Documents under seal, unless expressly specified herein.
    6 7.      ACCESS TO AND USE OF PROTECTED MATERIAL.
    7         7.1.   Basic Principles. A Receiving Party may use Protected Material that is
    8 disclosed or produced by another Party or by a non-party in connection with this case
    9 only for preparing, prosecuting, defending, or attempting to settle this litigation – up
  10 to and including final disposition of the above-entitled action – and not for any other
  11 purpose, including any other litigation or dispute outside the scope of this action.
  12 Such Protected Material may be disclosed only to the categories of persons and under
  13 the conditions described in this Stipulation and its associated Order. When the above
  14 entitled litigation has been terminated, a Receiving Party must comply with the
  15 provisions of section 11, below (FINAL DISPOSITION).
  16          Protected Material must be stored and maintained by a Receiving Party at a
  17 location and in a secure manner that ensures that access is limited to the persons
  18 authorized under this Stipulation and its Order.
  19          7.2.   Disclosure of “CONFIDENTIAL” Information or Items.                 Unless
  20 otherwise ordered by the Court or permitted in writing by the Designating Party, a
  21 Receiving Party may disclose any information or item designated CONFIDENTIAL
  22 only to:
  23          (a)    the Receiving Party’s Outside Counsel of record in this action, as well
  24 as employees of such Counsel to whom it is reasonably necessary to disclose the
  25 information for this litigation;
  26          (b)    the officers, directors, and employees (including House Counsel) of the
  27 Receiving Party to whom disclosure is reasonably necessary for this litigation – each
  28 of whom, by accepting receipt of such Protected Material, thereby agree to be bound

                                                  12
                                   [PROPOSED] PROTECTIVE ORDER
Case 5:20-cv-01188-FMO-SP Document 33 Filed 10/05/20 Page 13 of 20 Page ID #:276




    1 by this Stipulation and Order;
    2        (c)    Experts (as defined in this Stipulation and Order) of the Receiving Party
    3 to whom disclosure is reasonably necessary for this litigation – each of whom, by
    4 accepting receipt of such Protected Material, thereby agree to be bound by this
    5 Stipulation and Order;
    6        (d)    court reporters, their staffs, and Professional Vendors to whom
    7 disclosure is reasonably necessary for this litigation – each of whom, by accepting
    8 receipt of such Protected Material, thereby agree to be bound by this Stipulation and
    9 Order;
  10         (e)    during their depositions, witnesses in the action to whom disclosure is
  11 reasonably necessary – each of whom, by accepting receipt of such Protected
  12 Material, thereby agree to be bound by this Stipulation and Order.             Pages of
  13 transcribed deposition testimony or exhibits to depositions that reveal Protected
  14 Material must have a confidential designation affixed by the court reporter to such
  15 pages containing Protected Material and such may not be disclosed to anyone except
  16 as permitted under this Stipulation and its Protective Order.
  17         (f)    the author or custodian of a document containing the information that
  18 constitutes Protected Material, or other person who otherwise possessed or knew the
  19 information.
  20         7.3.   Notice of Confidentiality. Prior to producing or disclosing Protected
  21 Material/Confidential Documents to persons to whom this Stipulation and its Order
  22 permits disclosure or production (see section 8.2, supra), a Receiving Party shall
  23 provide a copy of this Stipulation and Order to such persons so as to put such persons
  24 on notice as to the restrictions imposed upon them herein: except that, for court
  25 reporters, Professional Vendors, and for witnesses being provided with Protected
  26 Material during a deposition, it shall be sufficient notice for Counsel for the Receiving
  27 Party to give the witness a verbal admonition (on the record, for witnesses) regarding
  28 the provisions of this Stipulation and its Order and such provisions’ applicability to

                                                13
                                  [PROPOSED] PROTECTIVE ORDER
Case 5:20-cv-01188-FMO-SP Document 33 Filed 10/05/20 Page 14 of 20 Page ID #:277




    1 specified Protected Material at issue.
    2        7.4.   Reservation of Rights. Nothing in this Stipulation and Order shall be
    3 construed so as to require any Producing Party to designate any records or materials
    4 as “CONFIDENTIAL.” Nothing in this Stipulation and Order shall be construed so
    5 as to prevent the admission of Protected Material into evidence at the trial of this
    6 action, or in any appellate proceedings for this action, solely on the basis that such
    7 Disclosure    or   Discovery     Material    has   been   designated    as   Protected
    8 Material/Confidential Documents. Notwithstanding the foregoing, nothing in this
    9 Stipulation and Order shall be construed as a waiver of any privileges or of any rights
  10 to object to the use or admission into evidence of any Protected Material in any
  11 proceeding; nor shall anything herein be construed as a concession that any privileges
  12 asserted or objections made are valid or applicable. Nothing in this Stipulation and
  13 Order shall be construed so as to prevent the Designating Party (or its Counsel or
  14 custodian of records) from having access to and using Protected Material designated
  15 by that Party in the manner in which such persons or entities would typically use such
  16 materials in the normal course of their duties or profession – except that the waiver of
  17 confidentiality provisions shall apply (see section 6.4(c), supra).
  18         7.5.   Requirement to File Confidential Documents Under Seal. Confidential
  19 Documents may be submitted in all law and motion proceedings before the Court if
  20 done so with an application to file under seal pursuant to Federal Rules of Civil
  21 Procedure 5.2 and 26 and United States District Court, Central District of California
  22 Local Rules 79-5.1 and 79-5.2 (as applicable) and pursuant to the provisions of this
  23 Stipulation and any associated Order.
  24         However, this paragraph (¶ 7.5) shall not be construed so as to prevent a
  25 Designating Party or counsel from submitting, filing, lodging, or publishing any
  26 document it has previously designated as a Confidential Document without
  27 compliance with this paragraph’s requirement to do so under seal (i.e., a producing-
  28 disclosing party or counsel may submit or publish its own Confidential Documents

                                                  14
                                  [PROPOSED] PROTECTIVE ORDER
Case 5:20-cv-01188-FMO-SP Document 33 Filed 10/05/20 Page 15 of 20 Page ID #:278




    1 without being in violation of the terms of this Stipulation and its Protective Order).
    2        Furthermore, a Receiving Party shall be exempted from the requirements of
    3 this paragraph as to any specifically identified Confidential Document(s) where –
    4 prior to the submission or publication of the Confidential Document(s) at issue – the
    5 Designating Party of such specifically identified Confidential Document(s) has
    6 waived/withdrawn the protections of this Stipulation and its Order (pursuant to
    7 paragraph 6.4, supra).
    8        A Receiving Party shall also be exempt from the sealing requirements of this
    9 paragraph (¶ 7.5) where the Confidential Documents/Protected Material at issue is/are
  10 not documents, records, or information regarding or incorporating:
  11         (1)    private, personal information contained in peace officer personnel files
  12 (such as social security numbers, driver’s license numbers or comparable personal
  13 government identification numbers, residential addresses, compensation or pension
  14 or personal property information, credit card numbers or credit information, dates of
  15 birth, tax records and information, information related to the identity of an officer’s
  16 family members or co-residents, and comparable personal information about the
  17 officer or his family);
  18         (2)    any internal affairs or comparable investigation by any law enforcement
  19 agency into alleged officer misconduct; and/or
  20         (3)    the medical records or records of psychiatric or psychological treatment
  21 of any peace officer or party to this action.
  22         Nothing in this paragraph shall be construed to bind the Court or its authorized
  23 staff so as to limit or prevent the publication of any Confidential Documents to the
  24 jury or factfinder, at the time of trial of this matter, where the Court has deemed such
  25 Confidential Documents to be admissible into evidence. This Order does not govern
  26 the use of Confidential Documents at trial.
  27
  28

                                                 15
                                   [PROPOSED] PROTECTIVE ORDER
Case 5:20-cv-01188-FMO-SP Document 33 Filed 10/05/20 Page 16 of 20 Page ID #:279




    1 8.     PROTECTED    MATERIAL   SUBPOENAED                          OR      ORDERED
             PRODUCED IN OTHER LITIGATION.
    2
    3        If a Party is served with a subpoena or a court order issued in other litigation
    4 that compels disclosure of any information or items designated in this action as
    5 “CONFIDENTIAL,” that Party must:
    6        (a) promptly notify in writing the Designating Party, preferably (though not
    7 necessarily) by facsimile or electronic mail. Such notification shall include a copy of
    8 the subpoena or court order at issue;
    9        (b) promptly notify in writing the party who caused the subpoena or order to
  10 issue in the other litigation that some or all of the material covered by the subpoena
  11 or order is subject to this Stipulation and its Protective Order. Such notification shall
  12 include a copy of this Stipulation and its Protective Order; and
  13         (c) cooperate with respect to all reasonable procedures sought to be pursued
  14 by all sides in any such situation, while adhering to the terms of this Stipulation and
  15 its Order.
  16         If the Designating Party timely seeks a protective order, the Party served with
  17 the subpoena or court order shall not produce any information designated in this action
  18 as “CONFIDENTIAL” before a determination by the court from which the subpoena
  19 or order issued, unless the Party has obtained the Designating Party’s permission. The
  20 Designating Party shall bear the burden and expense of seeking protection in that court
  21 of its confidential material – and nothing in these provisions should be construed as
  22 authorizing or encouraging a Receiving Party in this action to disobey a lawful
  23 directive from another court.
  24         The purpose of this section is to ensure that the affected Party has a meaningful
  25 opportunity to preserve its confidentiality interests in the court from which the
  26 subpoena or court order issued.
  27 9.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL.
  28         9.1.   Unauthorized Disclosure of Protected Material.

                                                16
                                  [PROPOSED] PROTECTIVE ORDER
Case 5:20-cv-01188-FMO-SP Document 33 Filed 10/05/20 Page 17 of 20 Page ID #:280




    1        If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
    2 Protected Material to any person or in any circumstance not authorized under this
    3 Stipulation and Order, the Receiving Party must immediately:
    4        (a) notify in writing the Designating Party of the unauthorized disclosures;
    5        (b) use its best efforts to retrieve all copies of the Protected Material;
    6        (c) inform the person or persons to whom unauthorized disclosures were made
    7 of all the terms of this Order; and
    8        (d) request such person or persons consent to be bound by the Stipulation and
    9 Order.
  10         9.2.    Inadvertent Production of Privileged or Otherwise Protected Material.
  11         When a Producing Party gives notice to Receiving Parties that certain
  12 inadvertently produced material is subject to a claim of privilege or other protection,
  13 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
  14 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
  15 may be established in an e-discovery order that provides for production without prior
  16 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
  17 parties reach an agreement on the effect of disclosure of a communication or
  18 information covered by the attorney-client privilege or work product protection, the
  19 parties may incorporate their agreement in the stipulated protective order submitted
  20 to the court.
  21 10.     PUBLICATION OF PROTECTED MATERIAL PROHIBITED.
  22         10.1. Filing of Protected Material.
  23         Without advance written permission from the Designating Party, or a court
  24 order secured after appropriate notice to all interested persons, a Receiving Party may
  25 not file in the public record in this action any Protected Material. A Party that seeks
  26 to file under seal any Protected Material must comply with the applicable Federal and
  27 Local Rules.
  28         10.2. Public Dissemination of Protected Material.

                                                  17
                                   [PROPOSED] PROTECTIVE ORDER
Case 5:20-cv-01188-FMO-SP Document 33 Filed 10/05/20 Page 18 of 20 Page ID #:281




    1        A Receiving Party shall not publish, release, post, or disseminate Protected
    2 Material to any persons except those specifically delineated and authorized by this
    3 Stipulation and its Order (see section 7, supra); nor shall a Receiving Party publish,
    4 release, leak, post, or disseminate Protected Material/Confidential Documents to any
    5 news media, member of the press, website, or public forum (except as permitted under
    6 section 7.5 regarding filings with the court in this action and under seal).
    7 11.    FINAL DISPOSITION.
    8        Unless otherwise ordered or agreed in writing by the Producing Party, within
    9 thirty (30) days after the final termination of this action (defined as the dismissal or
  10 entry of judgment by the above named court, or if an appeal is filed, the disposition
  11 of the appeal), upon written request by the Producing Party, each Receiving Party
  12 must return all Protected Material to the Producing Party – whether retained by the
  13 Receiving Party or its Counsel, Experts, Professional Vendors, agents, or any non-
  14 party to whom the Receiving Party produced or shared such records or information.
  15         As used in this subdivision, “all Protected Material” includes all copies,
  16 abstracts, compilations, summaries or any other form of reproducing or capturing any
  17 of the Protected Material, regardless of the medium (hardcopy, electronic, or
  18 otherwise) in which such Protected Material is stored or retained.
  19         In the alternative, at the discretion of the Receiving Party, the Receiving Party
  20 may destroy some or all of the Protected Material instead of returning it – unless such
  21 Protected Material is an original, in which case, the Receiving Party must obtain the
  22 Producing Party’s written consent before destroying such original Protected Material.
  23         Whether the Protected Material is returned or destroyed, the Receiving Party
  24 must submit a written certification to the Producing Party (and, if not the same person
  25 or entity, to the Designating Party) within thirty (30) days of the aforementioned
  26 written request by the Designating Party that specifically identifies (by category,
  27 where appropriate) all the Protected Material that was returned or destroyed and that
  28 affirms that the Receiving Party has not retained any copies, abstracts, compilations,

                                                 18
                                   [PROPOSED] PROTECTIVE ORDER
Case 5:20-cv-01188-FMO-SP Document 33 Filed 10/05/20 Page 19 of 20 Page ID #:282




    1 summaries or other forms of reproducing or capturing any of the Protected material
    2 (in any medium, including but not limited to any hardcopy, electronic or digital copy,
    3 or otherwise).
    4        Notwithstanding this provision, Counsel are entitled to retain an archival copy
    5 of all pleadings, motion papers, transcripts, legal memoranda filed with the court in
    6 this action, as well as any correspondence or attorney work product prepared by
    7 Counsel for the Receiving Party, even if such materials contain Protected Material;
    8 however, any such archival copies that contain or constitute Protected Material remain
    9 subject to this Protective Order as set forth in Section 4 (DURATION), above. This
  10 court shall retain jurisdiction in the event that a Designating Party elects to seek court
  11 sanctions for violation of this Stipulation and its Order.
  12 12.     MISCELLANEOUS.
  13         12.1. Right to Further Relief.      Nothing in this Stipulation and its Order
  14 abridges the right of any person to seek its modification by the Court in the future.
  15         12.2. Right to Assert Other Objections. By stipulating to the entry of a
  16 Protective Order pursuant to this Stipulation, no Party waives any right it otherwise
  17 would have to object to disclosing or producing any information or item on any
  18 ground not addressed in this Stipulation and its Order. Similarly, no Party waives any
  19 right to object on any ground to use in evidence any of the material covered by this
  20 Stipulation and its Protective Order.
  21         The provisions of the parties’ Stipulation and this Protective Order shall be in
  22 effect until further Order of the Court.
  23         IT IS SO ORDERED.
  24
  25 Dated: October 5, 2020
                                        UNITED STATES MAGISTRATE JUDGE
  26
  27
  28

                                                 19
                                   [PROPOSED] PROTECTIVE ORDER
Case 5:20-cv-01188-FMO-SP Document 33 Filed 10/05/20 Page 20 of 20 Page ID #:283




    1
    2
        Respectfully Submitted By:
    3
    4
        Eugene P. Ramirez (State Bar No. 134865)
    5    epr@manningllp.com
        Tony M. Sain (State Bar No. 251626)
    6    tms@manningllp.com
        Tori L.N. Bakken (State Bar No. 329069)
    7    txb@manningllp.com
        MANNING & KASS
    8   ELLROD, RAMIREZ,          TRESTER LLP
        801 S. Figueroa St, 15th Floor
    9   Los Angeles, California 90017-3012
        Telephone: (213) 624-6900
  10    Facsimile: (213) 624-6999
  11 Attorneys for Defendant, COUNTY OF
     RIVERSIDE (erroneously named as both
  12 COUNTY OF RIVERSIDE and
     RIVERSIDE COUNTY SHERIFF'S
  13 DEPARTMENT)
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                              20
                                 [PROPOSED] PROTECTIVE ORDER
